Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 05, 2021.
3.	Claims 52-71 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,909,191 B2 and claims 1-20 of US Patent No. 10,909,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (17/141628) and the patent 10,909,191 and 10,909,193 all are directed to providing supplemental content by creating a search query in a portion of text selected by an eBook reader. The current application just omitted some limitations from both of the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 10,909,191 and 10,909,193.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Allawi et al (US 2014/0143224 A1), in view of Ierullo (US 2013/0151954 A1).
As per claim 1, Allawi discloses:
- a method for providing supplemental content to accompany an ebook, comprising (method for searching for additional content (i.e. supplemental content) in an electronic book, Abstract, Para [0021], [0031]”),
- receiving a user input selecting a portion of text in the ebook displayed on a user device (user selection is received on a portion of text in an ebook, Fig. 1, item 110, Abstract, Para [0006], [0025]”),
- transmitting, from the user device, the query to a remote database, wherein the remote database is searched for the supplemental content based on the query (user transmitting the keyword from his or her device to search engine (i.e. remote database) for additional information (i.e. supplemental content), (Para [0006], [0021], [0045]”), 
- receiving, at the user device, the supplemental content (additional information is received, Para [0006], [0021], [0045]), 
- and generating for display, at the user device, the supplemental content (displaying the additional information, Para [0021], [0025], [0045]), 
Allawi does not explicitly disclose retrieving, at the user device, a manifest file for the ebook, wherein the manifest file indicates a chapter summary of the ebook from which the portion of text was selected. However, in the same field of endeavor Ierullo in an analogous art discloses retrieving, at the user device, a manifest file for the ebook, wherein the manifest file indicates a chapter summary of the ebook from which the portion of text was selected (a metadata file (i.e. manifest file) with the summary of the eBook for the selected portion of the text is retrieved, Para [0030], Fig. 1, 5-6), 
Allawi does not explicitly disclose generating, at the user device, a query for the supplemental content based on the chapter summary. However, in the same field of endeavor Ierullo in an analogous art discloses generating, at the user device, a query for the supplemental content based on the chapter summary (a qyery is generated for selected character for supplemental content, Para [0021] - [0022], Fig. 1-2, 5-6).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Allawi with the teaching of Ierullo by modifying Allawi such that receiving a selection of a portion from an eBook for additional content using the metadata file of Ierullo for retrieving related content of interest from a source outside the eBook. The motivation for doing so would be gaining more knowledge for an interested or unknown term in an electronic Book easily. 
As per claim 53, rejection of claim 52 is incorporated, and further Ierullo discloses:
- wherein the manifest file indicates a title of the ebook and a chapter name of the ebook from which the portion of text was selected (title of the book and chapter of the book, Para [0018], Fig. 1, 5-6).
As per claim 54, rejection of claim 53 is incorporated, and further Ierullo discloses:
- selecting a first keyword from the chapter summary (selecting interested term from the chapter (i.e. highlighting Jonathan (i.e. keyword) from the chapter, Para [0019], [0021]).
As per claim 55, rejection of claim 53 is incorporated, and further Ierullo discloses:
- wherein generating the query comprises generating the query based on: (a) the title; (b) the chapter name; (c) the first keyword of the chapter summary; or (d) a combination thereof (generating highlighted term (i.e. generating query) based on chapter summary, Para [0021] - [0022], Fig. 1, 5-6).
 As per claim 56 rejection of claim 52 is incorporated, and further Allawi discloses:
- receiving a plurality of search results in response to transmitting the query, the plurality of search results comprising the supplemental content (search result with additional content (i.e. supplemental content), Para [0006], “The result set includes at least the first results list presented as a set of user-selectable links to additional information”, Fig. 2-3).
As per claim 57, rejection of claim 56 is incorporated, and further Allawi discloses:
- receiving a user input selecting the supplemental content from among the plurality of search results (user selection (i.e. user input) for additional content (i.e. supplemental content), Fig. 3, Para [0026], [0028]).
As per claim 58, rejection of claim 52 is incorporated, and further Allawi discloses:
- parsing, at the user device, the portion of text to determine a second keyword in the portion of text (parsing user selected area for keyword determination, Para [0023]).
  As per claim 59, rejection of claim 58 is incorporated, and further Allawi discloses:
- wherein generating the query is further based on the second keyword in the portion of text (second keyword, Para [0036], claim 16, line 1-5, “determine a second keyword from the user selection of the electronic document; transmit the second keyword to the search engine”).
As per claim 60, rejection of claim 60 is incorporated, and further Allawi discloses:
- identifying user preference information for the supplemental content; wherein generating the query is further based on the user preference information (identifying the subject (i.e. preference) of the and classifying the those subject for query generation and search for supplemental content, Para [0038]), examiner broadest reasonable interpretation: according to Para [0008] of applicant specification, preference information is used to filter the search result. Accordingly, Allawi teaches such filtering search result associated with the subject and user input, Para [0048] - [0049]).
As per claim 61, rejection of claim 60 is incorporated, and further Ierullo discloses:
- identifying content control information for the supplemental content; wherein generating the query is further based on the content control information (user selected option (i.e. content control) for supplemental information and searching based on control, Para [0037], [0087]).
As per claims 62-71,
Claims 62-71 are system claims corresponding to method claims 52-61 respectively and rejected under the same reason set forth to the rejection of claims 52-61 above.
			Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167